Citation Nr: 0514242	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected duodenal ulcer, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected laceration scar of the right leg.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision in which the RO 
denied the veteran's claim for an increased disability rating 
for the service-connected duodenal ulcer.  He subsequently 
perfected an appeal regarding that issue.  

This matter also comes to the Board on appeal from an August 
2004 rating decision in which the RO denied an increased 
rating for the service-connected laceration scar of the right 
leg and entitlement to service connection for PTSD.  

The veteran subsequently expressed disagreement regarding 
that decision and, in March 2005, the RO responded by issuing 
a Statement of the Case (SOC).  

As will be discussed in greater detail herein below, the 
Board finds that the veteran recently perfected an appeal as 
to these issues by submitting a timely VA Form 9, Appeal to 
Board of Veterans' Appeals, in April 2005.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  




REMAND

The veteran is seeking an increased evaluation for a service-
connected duodenal ulcer.  He essentially contends that his 
disability is more severe than is contemplated by the current 
20 percent rating.  

The record reflects that the veteran underwent VA 
examinations in June 2001 and April 2004 to determine the 
current severity of his service-connected duodenal ulcer.  
The reports of these examinations were obtained and 
associated with the claims folder.  

However, as discussed in these reports, the veteran was 
diagnosed with colon cancer in 1998 and subsequently 
underwent chemotherapy.  While undergoing such therapy, the 
veteran began to complain of symptoms such as nausea and 
vomiting.  He subsequently suffered severe gastrointestinal 
bleeding and was found to have gastritis.  He was also found 
to have esophageal ulcers.  

The record reflects that, in October 2003, the veteran 
underwent an esophagogastroduodenoscopy.  In the report of 
that procedure, it was noted that there was gastritis, 
erosive in nature, with minimal gastrointestinal blood loss.  
However, it was also noted that there was no evidence of 
peptic ulcer disease in the stomach or duodenum.  

Thereafter, in the report of his April 2004 VA examination, 
the examiner noted current diagnoses of duodenal ulcer, 
esophageal ulcer and erosive gastritis.  The examiner also 
noted that the veteran was H. pylori positive, but unable to 
receive treatment due to being allergic to medications.  

In light of the veteran's complicated medical history, the 
Board finds that a remand of this issue is necessary so that 
another VA examination can be performed to clarify the nature 
of the service-connected duodenal ulcer disorder, and to 
specify what symptoms are directly related to the veteran's 
service-connected disability, as opposed to other nonservice-
connected problems.  

As discussed in the Introduction, in the August 2004 rating 
decision, the RO denied the veteran's claims of entitlement 
to an increased rating for the service-connected laceration 
scar of the right leg and entitlement to service connection 
for PTSD.  He subsequently expressed disagreement regarding 
that decision, and, in March 2005, the RO responded by 
issuing an SOC.  

Recently, in April 2005, the veteran submitted a VA Form 9 
addressing these two claims directly to the Board.  Although 
this document was submitted to the Board, and not the RO, it 
was received within 60 days of issuance of the SOC.  Thus, 
the Board believes that the veteran has perfected his appeal 
with respect to these issues.  

However, in a signed statement submitted with the VA Form 9, 
the veteran indicating that he was prepared to submit 
additional evidence in support of these claims.  

Therefore, because the RO has not had the opportunity to 
review the VA Form 9, and because the veteran has indicated 
that he is in possession of additional evidence relevant to 
these claims, the Board finds that a remand of these issues 
is warranted.  

Accordingly, this case is remanded for the following:

1.  The RO should contact the veteran and 
request that he submit copies of any 
additional evidence that he has in his 
possession that he believes to be 
relevant to the claims on appeal.  The RO 
should also request that he identify all 
VA and non-VA health care providers that 
have treated him since for the 
disabilities at issue.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the current nature and severity 
of the service-connected gastrointestinal 
disability due to his duodenal ulcer 
disease.  The examiner should be 
requested to clearly delineate the 
history and current findings for the 
veteran's service-connected duodenal 
ulcer.  The examiner should provide 
findings regarding the frequency, 
duration and severity of symptoms such as 
pain, vomiting, weight loss, hematemesis, 
melena, anemia, etc.  The examiner should 
further provide findings regarding any 
incapacitating episodes, to include their 
frequency and duration.  To the extent 
possible, the examiner should clarify the 
degree to which these symptoms are 
attributable to the veteran's service-
connected duodenal ulcer, as opposed to 
nonservice-connected disabilities.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
prior to the examination for review.  

3.  The RO should the readjudicate the 
issues on appeal. If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

